Citation Nr: 0421774	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-30 697	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut

THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
laceration of the left ring finger.  

2.  Entitlement to an initial compensable rating for weakness 
of the left little finger and left middle finger.

3.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities.

REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
January 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2003 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO confirmed and continued a 
noncompensable evaluation for residuals of a laceration of 
the left ring finger.  That rating had been in effect since 
January 14, 1966.  As well, the RO granted service connection 
for weakness of the left middle finger and left little finger 
as secondary to the already service-connected disability 
involving the left ring finger.  A noncompensable evaluation 
was assigned for this additional disability, as well, 
effective April 2, 2003.  The RO also denied a 10 percent 
evaluation based upon multiple, noncompensable, service-
connected disabilities.

A videoconference hearing was held in March 2004.  A 
transcript of the proceeding is of record.  

Inasmuch as the appeal involving the claim for a higher 
rating for the disability involving the left middle and 
little fingers stems from an original grant of 
service connection, the issue on appeal is whether the 
veteran is entitled to a higher i.e., compensable, initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(appeals from original awards are not construed as claims for 
increased ratings).

Unfortunately, before deciding this appeal, the case must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.




REMAND

The veteran's service medical records disclose that he 
sustained a lacerated wound of the left ring finger in 
October 1962.  No destruction of neurovascular bundles or 
tendons was detected.  He underwent suturing of avulsed skin 
of the left ring finger.  X-ray examination of the left right 
finger in January 1963 showed changes compatible with 
traumatic arthritis of both the proximal and distal 
interphalangeal joints.  

A VA examination was performed in April 2003.  The veteran 
related that his left ring finger was deformed and that he 
had difficulty grasping with the left hand.  He denied 
progressive worsening of problems with the left ring finger.  
The examiner stated that a goniometer was used to measure 
range of motion.  On clinical inspection, the left ring 
finger distal interphalangeal (DIP) joint, at baseline, 
reached 37 degrees of flexion.  Passive flexion of the DIP 
and proximal interphalangeal (PIP) joints of the left ring 
finger was to 90 degrees.  The PIP joint, at baseline, was 0 
degrees.  Passive flexion of the left ring finger DIP and PIP 
joints was to 90 degrees, as to each of these joints, and 
provoked tenderness in the left ring finger.  On testing for 
finger strength, it was found that the left middle finger and 
the left pinky finger each exhibited moderate strength, while 
the left ring finger was weak.  The diagnoses included left 
ring finger disability, 
non-progressive, without limiting career/jobs, and weakness 
of the left pinky and middle finger, as likely as not related 
to less grasping performance of the left hand since the 
service-connected injury of the left ring finger.  The 
examiner observed that there was no objective evidence of a 
condition that precluded self-employment as a chauffeur.

In testimony during his March 2004 videoconference hearing, 
the veteran said the affected fingers of his left hand are 
stiff and that he holds them in a rigid position.  He stated 
that he runs a chauffeur business and that he must take care 
of all aspects of the business, not only driving vehicles, 
but also performing administrative tasks.  He related that he 
lacks strength in the affected fingers of his left hand and 
can barely carry even a light bag, much less change a tire.  
He pointed out that his administrative tasks include frequent 
typing of computer entries regarding contracts and address 
book changes.  He emphasized that he now types much slower 
than the 70 words per minute he was once capable of before 
injuring his left hand during service.  He alleged that the 
economic impact of his disability can be understood in terms 
of the increased time it takes him to type because of the 
weakness in his fingers.  And, in turn, he has less time to 
spend actually driving clients and earning income.  He also 
mentioned that he is right-handed.

The medical evidence confirms the veteran has traumatic 
arthritis of the left ring finger, a condition that 
potentially may be rated under Diagnostic Codes 5003-5010.  
There is no indication from the record, however, that the RO 
has considered rating his arthritis under these codes.  And 
even if he does not have sufficient limitation of motion 
under these codes to assign the minimum compensable rating of 
10 percent, he still can receive this minimum compensable 
rating under these codes.

Additionally, to evaluate disability of the left middle 
finger and left ring finger under pertinent diagnostic codes, 
there must be clinical findings as to the presence or absence 
of ankylosis or of limitation of motion of the affected 
fingers.  The April 2003 VA examination report does not 
mention if the left little finger or the left middle finger 
has ankylosis or if either finger exhibits limitation of 
motion and, if so, to what extent.  So another examination is 
needed for this information.  38 U.S.C.A. § 5103A(d) (West 
2002).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule a VA orthopedic examination 
by the clinician who evaluated the 
veteran in April 2003 or, if that 
examiner is not available, by another 
clinician with similar qualifications.  
The examination is to determine the 
current severity of the veteran's 
service-connected disabilities of the 
left middle, ring and little fingers.  
The examination must include a review of 
his history and current complaints, as 
well as objective clinical evaluation.

In particular, the examiner must state 
whether any of the service-connected 
fingers of the veteran's left hand 
exhibits ankylosis or limitation of 
motion, as specified by criteria for 
evaluating finger injuries and 
disabilities.  So with this objective the 
RO should arrange for the examiner to be 
provided the governing criteria 
pertaining to ankylosis and limitation of 
motion of fingers at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5220 through 5230.  

The claims folder and a copy of this 
REMAND must be made available for the 
examiner's review, as well.  

2.  Review the report of the VA 
examination to ensure it provides the 
information requested to properly rate 
the disabilities at issue.  If not, take 
corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



